Judgment of the Supreme Court, Kings County, dated August 16, 1974, reversed, on the law, without costs, and determination of the Board of Elections declaring the designating petition of Carmen 'Gonsalez valid, reinstated. We find that all the evidence, particularly the official card of the Board of Elections which was received in evidence as an exhibit, establishes that Carmen Gonsalez was a registered voter qualified to run for the position of State Committeeman in the 40th Assembly District. Latham, Acting P. J., Shapiro, Cohalan and Munder, JJ., concur.